                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


   MICHAEL CAMPBELL,               1:19-cv-12211-NLH-AMD

                Plaintiff,         OPINION

        v.

   UNITED PARCEL SERVICE, INC.,

                Defendant.


APPEARANCES:

MICHELLE J. DOUGLASS
DOUGLASS LAW GROUP, LLC
207 SHORE RD., SUITE 2
SOMERS POINT, NJ 08244

     On behalf of Plaintiff

JOSEPH C. DEBLASIO
JACKSON LEWIS P.C.
766 SHREWSBURY AVE
TINTON FALLS, NJ 07724

LUKE P. BRESLIN
JACKSON LEWIS P.C.
200 CONNELL DRIVE
SUITE 2000
BERKELEY HEIGHTS, NJ 07922

     On behalf of Defendant United Parcel Service, Inc.

HILLMAN, District Judge

     On September 7, 2017, Plaintiff, Michael Campbell, filed a

complaint in New Jersey Superior Court, Atlantic County, against

his former employer, Defendant United Parcel Service, Inc.

(“UPS”), and five of his supervisors, Timothy McKeever, Kathleen
Weiner, Jean Guillemette, Kelly Given, and Jill Hayes.

Plaintiff, employed at a UPS distribution warehouse in

Pleasantville, New Jersey, claimed retaliation for engaging in

whistleblowing activities concerning safety violations and

medical record falsifications, among other things, in violation

of New Jersey’s Conscientious Employee Protection Act, N.J.S.A.

34:19-1, et seq. (“CEPA").   On January 19, 2018, all defendants

filed their answers and affirmative defenses to Plaintiff’s

complaint.   On April 17, 2019, during a break in the deposition

of a non-party witness, Plaintiff filed a voluntary dismissal of

all of the individual defendants.    All but one of the individual

defendants were citizens of New Jersey.

     On May 7, 2019, UPS, the sole remaining defendant, filed a

notice of removal of Plaintiff’s complaint in this Court.    The

notice of removal averred that this Court has subject matter

jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a)

because Plaintiff is a citizen of New Jersey and UPS is a

citizen of Delaware (state of incorporation) and Georgia (its

principal place of business), and the amount in controversy

exceeds $75,000.   The notice of removal also averred that the

removal was timely because it was filed within 30 days “of

receipt by it of a paper from which it could first be

ascertained that this action is removable” - i.e., Plaintiff’s

April 17, 2019 voluntary dismissal of the non-diverse

                                 2
defendants.   (Docket No. 1-1 at 2; 6-1 at 2.)   See 28 U.S.C. §

1446(b)(3) (“Except as provided in subsection (c), if the case

stated by the initial pleading is not removable, a notice of

removal may be filed within 30 days after receipt by the

defendant, through service or otherwise, of a copy of an amended

pleading, motion, order or other paper from which it may first

be ascertained that the case is one which is or has become

removable.”).

     On May 29, 2019, Plaintiff filed a motion to remand, which

is currently pending before the Court.    Plaintiff argues that

UPS’s removal was untimely because it was effected more than a

year after the commencement of Plaintiff’s action in state

court, citing 28 U.S.C. § 1446(c)(1).    Section 1446(c)(1)

provides that for removal based on diversity of citizenship,

“[a] case may not be removed under subsection (b)(3) on the

basis of jurisdiction conferred by section 1332 more than 1 year

after commencement of the action, unless the district court

finds that the plaintiff has acted in bad faith in order to

prevent a defendant from removing the action.”    UPS filed its

notice of removal one year and eight months after Plaintiff

filed his complaint in state court.

     In opposition to Plaintiff’s motion to remand, UPS argues

that Plaintiff’s joinder of the individual defendants was in bad

faith, and the one-year bar therefore does not apply.    UPS

                                 3
argues that Plaintiff “has neither alleged, nor testified to,

facts that could lead a reasonable trier of fact to conclude

that Plaintiff has satisfied” the heightened pleading standard

under CEPA to hold the individual defendants liable.   (Docket

No. 8 at 4.)   Because Plaintiff’s claims fail substantively

against the individual defendants, UPS argues that Plaintiff did

not have a valid basis for asserting those claims against them

in the first place, thus demonstrating bad faith.

     As set forth below, Defendant has failed to persuade the

Court that Plaintiff acted in bad faith by bringing his claims

against the individual defendants.   Moreover, there is no

showing that Plaintiff brought those claims specifically to

defeat removal.

     The analysis of whether a plaintiff has acted in bad faith

by joining a non-diverse defendant for the sole purpose of

defeating removal of his case under § 1332(a) derives from the

fraudulent joinder analysis, which is typically invoked while

the allegedly fraudulently joined non-diverse defendant is still

in the case.   “When a non-diverse party has been joined as a

defendant, then in the absence of a substantial federal question

the removing defendant may avoid remand only by demonstrating

that the non-diverse party was fraudulently joined.”   Batoff v.

State Farm Ins. Co., 977 F.2d 848, 851 (3d Cir. 1992) (citations

omitted).   The removing party carries a “heavy burden of

                                 4
persuasion” in making this showing.    Id. (citations omitted).

(further explaining that “[i]t is logical that it should have

this burden, for removal statutes are to be strictly construed

against removal and all doubts should be resolved in favor of

remand”).

     “Joinder is fraudulent where there is no reasonable basis

in fact or colorable ground supporting the claim against the

joined defendant, or no real intention in good faith to

prosecute the action against the defendants or seek a joint

judgment.”    Id. (quotations and citations omitted).    “If there

is even a possibility that a state court would find that the

complaint states a cause of action against any one of the

resident defendants, the federal court must find that joinder

was proper and remand the case to state court.”    Id.

(quotations, citations, and alterations omitted).    Additionally,

“where there are colorable claims or defenses asserted against

or by diverse and non-diverse defendants alike, the court may

not find that the non-diverse parties were fraudulently joined

based on its view of the merits of those claims or defenses.”

Id. (citations omitted).

     “[T]he inquiry into the validity of a complaint triggered

by a motion to dismiss under Rule 12(b)(6) is more searching

than that permissible when a party makes a claim of fraudulent

joinder.    Therefore, it is possible that a party is not

                                  5
fraudulently joined, but that the claim against that party

ultimately is dismissed for failure to state a claim upon which

relief may be granted.”   Id.   A district court errs if it

converts its jurisdictional inquiry into a motion to dismiss.

Id.

      Here, UPS takes great pains to articulate why Plaintiff’s

CEPA claims against each of the individual defendants are

without merit.   To support its arguments, UPS extensively cites

to Plaintiff’s deposition, as well as the deposition of one of

the individual defendants.

      There are three major problems with UPS’s efforts to prove

Plaintiff’s bad faith and therefore qualify for the exception to

the one-year removal rule.   First, UPS’s arguments to challenge

Plaintiff’s claims against the individual defendants exceed even

the prohibited Rule 12(b)(6) standard of review.    This Court

cannot analyze substantively the merit of Plaintiff’s claims

against the individual defendants through what amounts to a Rule

56 summary judgment standard of review to determine whether the

individual defendants were joined to prevent removal.    Moreover,

unlike the typical fraudulent joinder analysis, these defendants

are no longer in the case.   For the Court to opine on the

validity of claims against individuals who are not parties to

the action would constitute an impermissible advisory opinion.

If UPS believed that the individual defendants were included in

                                  6
the action improperly, it could have sought removal at any time

during the almost two years that Plaintiff’s claims against them

were pending and argue fraudulent joiner to support removal and

oppose remand.

     Second, UPS and the individual defendants filed their

answers to Plaintiff’s complaint on January 19, 2018, and

proceeded through the discovery process for over a year and a

half, including taking Plaintiff’s deposition on December 10,

2018, Guillemette’s deposition on February 11, 2019, and setting

non-party witness depositions. 1    Plaintiff’s claims against the

individual defendants were ostensibly just as unmeritorious then

as UPS contends they are now.      The Court questions why the

individual defendants filed an answer instead of moving to

dismiss Plaintiff’s claims against them, or move for summary

judgment after Plaintiff’s deposition, if Plaintiff’s claims

rise to the level of what UPS now argues constitutes bad faith.

Instead, however, all defendants proceeded with discovery under

a mutual presumption that Plaintiff was prosecuting his claims

against the individual defendants in good faith, separate from

any consideration of whether Plaintiff would ultimately prevail

on his claims on the merits.

     Third, UPS has not provided any evidence that the joinder


1 None of the other individual defendants had been deposed prior
to their dismissal from the case. (Docket No. 8-1 at 3.)
                                    7
of the individual plaintiffs - all superiors of Plaintiff who

interacted with him during his tenure at UPS - “was in bad faith

in order to prevent a defendant from removing the action” as

required by § 1446(c)(1).   To establish its heavy burden to show

bad faith and to establish subject matter jurisdiction, UPS must

show that Plaintiff had no real intention to prosecute the

action against the individual defendants.   The year and a half

of discovery without any motion practice by the individual

defendants seeking to remove themselves from the case because of

Plaintiff’s purported bad faith shows otherwise.   See, e.g.,

Thomas v. John Fenwick Service Plaza, 2019 WL 2448519, at *4

(D.N.J. 2019) (citation omitted) (explaining that pursuant to §

1446(c)(1), the only way for a defendant “to evade the one-year

limitation is if ‘the district court finds that the plaintiff

has acted in bad faith in order to prevent a defendant from

removing the action,’ and finding that this was “not a case

where a plaintiff names a non-diverse resident defendant, never

serves that defendant, and dismisses that defendant as soon as

the one-year limitation in § 1446(c) expires,” and “[m]oreover,

there is no evidence that Plaintiff would have dismissed [the

non-diverse defendant] within one year of filing the lawsuit but

for an intent to prevent [Defendants] from removing the case to

federal court”).



                                 8
     The trigger for UPS’s removal and now the basis for its bad

faith argument in opposition to remand is Plaintiff’s April 19,

2019 voluntary dismissal of the individual defendants.     UPS

characterizes Plaintiff’s voluntary dismissal of the individual

defendants during a non-party witness deposition as

gamesmanship.    UPS contends:   “The sole basis for Plaintiff’s

dismissal of these Individual Defendants was that Plaintiff

merely did not want these three individuals in the deposition

room during non-party depositions, despite their legal right to

be present given their status as named defendants.     This sudden

and unprompted dismissal of the Individual Defendants

establishes that Plaintiff knew that the claims against the

Individual Defendants were not cognizable, and never truly

intended to prosecute those claims or seek a joint judgment

against them.”    (Docket No. 8 at 5.)

     Plaintiff’s counsel relates a different motivation.

Plaintiff’s counsel states that during the deposition of the

first fact witness, who was a low-level employee still employed

by UPS, UPS had four individual defendants, a corporate

representative, and the lawyers for both sides, all in a small

conference room in a tactic to intimidate the witness.

Plaintiff’s counsel relates, “it was painfully obvious that the

man was nervous, intimidated and that the reason his answers

                                   9
were stilted and that he ‘could not recall’ was because of the

presence of his higher level and full-time supervisors in the

room.”   (Docket No. 13-1 at 16-17.)    Plaintiff’s counsel further

relates that the fact witness asked to leave the deposition,

claiming he had a delivery or some matter at home, and asked to

come back later.    (Id. at 17.)   Plaintiff’s counsel states that

she “instinctively knew then that the defense tactic of

intimidating this witness had worked,” and as they waited for

the second fact witness, Plaintiff and his counsel made the

decision to release the individual defendants because they did

not want the other two fact witnesses to be intimidated like the

first.   (Id.)   Counsel also points out that defense counsel

could have filed a motion objecting to the voluntary dismissal

pursuant to N.J. Ct. R. 4:37-1(a), but they did not do so.      (Id.

at 17-18.)

     Plaintiff argues that he is entitled to attorney’s fees and

costs pursuant to 28 U.S.C. § 1447, which provides that “[a]n

order remanding the case may require payment of just costs and

any actual expenses, including attorney fees, incurred as a

result of the removal.”    Plaintiff contends that he is entitled

to fees and costs because (1) UPS has not shown that the

individual defendants were included in the action with the

intention to defeat removal, and (2) because UPS is the one that

has acted in bad faith.    Plaintiff argues that UPS delayed and

                                   10
did not use the discovery period diligently, and at the eve of

the discovery deadline, it filed a motion seeking an additional

90-day extension of discovery.     Plaintiff contends that when it

became apparent that UPS would not obtain its 90-day extension,

it filed its notice of removal five days before the discovery

deadline.   Additionally, Plaintiff argues that UPS did not

institute its removal in good faith because it failed to

acknowledge the one-year removal bar in its notice of removal,

and it only conjured the bad faith exception in order to oppose

Plaintiff’s motion to remand.

     Under section 1447 “[a]bsent unusual circumstances, courts

may award attorney’s fees under § 1447(c) only where the

removing party lacked an objectively reasonable basis for

seeking removal.     Conversely, when an objectively reasonable

basis exists, fees should be denied.”     Martin v. Franklin

Capital Corp., 546 U.S. 132, 141 (2005).     “In applying this

rule, district courts retain discretion to consider whether

unusual circumstances warrant a departure from the rule in a

given case.”   Id.

     The Court’s view of Plaintiff’s argument regarding whether

Defendant removed in bad faith mirrors its view of Defendant’s

argument regarding Plaintiff’s choice of Defendants.

Unwarranted gamesmanship and intellectual dishonesty are not to

be encouraged or rewarded, and in the right case should be, and

                                  11
will be, sanctioned.   But there is a certain amount of

procedural jockeying and strategy in any given litigation.     In

some cases the rules of procedure encourage such behavior

because it may serve to join issues, narrow claims and parties,

and promote efficiency.   That is not always the case, as the

arguments here suggest on both sides, but a procedural system

that leaps to sanctions and the imposition of costs virtually

every time a party loses a procedural skirmish runs a

impermissibly high risk of chilling vigorous advocacy in a

system that thrives on it and requires it to achieve justice.

     Here, there is more than enough evidence that Plaintiff’s

sudden dismissal of claims against non-diverse Defendants

provided an objectively reasonable basis for the remaining

diverse party to seek removal. 2    Whether subjective motivations


2 The Court notes that the one-year time limit in § 1446(b) is
procedural, not jurisdictional, and it may be equitably tolled
in certain circumstances, including when there are allegations
of intentional misconduct by a plaintiff. A.S. ex rel. Miller
v. SmithKline Beecham Corp., 769 F.3d 204, 211–12 (3d Cir. 2014)
(citing Ariel Land Owners, Inc. v. Dring, 351 F.3d 611, 616 (3d
Cir. 2003)). Additionally, although not the situation here, a
district court has no authority to remand an action sua sponte
if a defendant removes a case beyond the one-year limit and the
plaintiff does not file a motion to remand within the thirty
days of removal required by § 1446(c). Ariel Land Owners, 351
F.3d at 616 (“Because failure to remove within the one-year time
limit established by § 1446(b) is not a jurisdictional defect, a
district court has no authority to order remand on that basis
without a timely filed motion.”). This makes the one-year time
limit in § 1446(b) effectively a waivable defense to removal.
This procedural ambiguity supports the objective reasonableness
of Defendant’s removal.
                                   12
colored that decision, in whole or in part, is not the

applicable standard.

     Consequently, Plaintiff’s motion to remand will be granted,

and the case will return to New Jersey Superior Court, Atlantic

County.   Plaintiff’s request for sanctions will be denied.

     An appropriate Order will be entered.



Date: October 30, 2019                 s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                13
